DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 and 3-14, in the reply filed on 2/15/2022 is acknowledged.
Claims 15-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouwer (US2014/0023882).  Brouwer discloses a system for treating a zinc substrate comprising including an alkaline cleaner having by preference a pH in the range of 9 to 14 with an example at a pH of 11 and including KOH; an alkaline passivation composition (A) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US2016/0083849).  Morris discloses a system for treating a metal substrate, such as an aluminum substrate, wherein the system comprises a permanganate-containing composition that may be utilized as a first pretreatment composition and a lithium-containing composition that may be utilized as a second pretreatment composition (Abstract; Paragraphs 0072-0073); and wherein the substrate may be pre-treated prior to contacting the metal substrate with the permanganate-containing composition and/or lithium-containing composition such as by cleaning, deoxidizing, and/or application of a solution and/or coating to provide one or more benefits such as improved adhesion and/or modification of the starting surface in a way to facilitate deposition of a subsequent composition (Paragraph 0074).  Morris discloses that the metal substrate may be pre-treated by solvent treatment and/or degreased using conventional degreasing methods with example cleaners/degreasers including commercially available alkaline cleaners/degreasers as recited in Paragraph 0076 as well as example degreaser/deoxidizer compositions as disclosed in Paragraph 0078, wherein based upon the example compositions comprising 0.5 to 20 g of NaOH or 0.5 to 20 g of KOH, Morris provides a clear teaching and/or suggestion of a “conditioner” comprising a hydroxide source and having a pH within the claimed range as recited in instant claim 1.  
With regards to the claimed first pretreatment composition, Morris discloses that the permanganate-containing composition may comprise a permanganate salt as the permanganate source wherein the salt may include any of the metal cations disclosed in Paragraph 0020 including Mg, and the source may be present in the composition in a content of 0.008 percent by weight up to the solubility limit, such as concentration of 0.01% to 6.0% by weight (Paragraph 0022) which would read upon the claimed magnesium element of instant claim 1 and the claimed content of instant claim 5.  Morris also discloses that the permanganate-containing composition may further comprise a corrosion inhibitor comprising a metal cation which may be an alkali earth metal such as Mg (Paragraph 0023), present in a concentration of between 0.0008 and 0.2% by weight or at a concentration of 0.05 g to 25 g per liter of composition (Paragraph 0024), wherein the metal cation, such as Mg, may be provided in the composition in the form of a salt such as alkali earth metal salt with halides, for example, a halide of Mg (Paragraph 0025), thus also reading upon the claimed magnesium element as well as the claimed halide element of instant claim 1, a single source or a second source of instant claims 3-4, and the contents as recited in instant claims 5-6.  Morris discloses that in some embodiments, the permanganate- containing composition may further comprise an oxidizing agent in an amount of 0.001wt% to 15wt% read upon the claimed oxidizing agent of instant claim 1 and the content thereof as recited in instant claim 7.  Hence, the invention as recited in instant claims 1 and 3-7 would have been obvious over the teachings of Morris given that Morris discloses a “conditioner” as broadly recited in instant claim 1 and a permanganate-containing composition as a first pretreatment composition comprising components and amounts reading upon the claimed first pretreatment composition including a magnesium element, a halide element which may be provided in a single source with the magnesium element as in instant claim 3 and/or a second source as in prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 8, Morris discloses that the permanganate-containing composition may have an alkaline, neutral or acidic pH, for example, the pH may be from 2 to 14, or 4 to 10, and given that Morris recites that the pH may be “acidic”, a pH within the claimed range of 1.0 to 7.0 would have been obvious to one having ordinary skill in the art and thus the invention as recited in instant claim 8 would have been obvious over Morris.
With regards to instant claims 9 and 10, as discussed above, Morris discloses that prior to treatment with the permanganate-containing composition and/or lithium-containing composition, the metal substrate may be subjected to a cleaning and/or deoxidizing composition thereby rendering instant claims 9 and 10 obvious over the teachings of Morris.
With regards to instant claims 11-12, Morris also discloses that the permanganate-containing composition may contain a rare earth metal cation in a concentration of 0.05 to 25 g per liter of composition (Paragraphs 0023-0024), reading upon the claimed rare earth element of claim 11 and content of claim 12; and given that Morris discloses that the lithium-containing composition may also comprise a magnesium element (Paragraphs 0050-0051) and a halide element (Paragraph 0051), and in some embodiments, may be “substantially free” of an oxidizing agent (Paragraph 0057) such that Morris suggests a negligible amount of an oxidizing agent may be present in some embodiments as well as suggesting that in other embodiments, aside from the “some embodiments”, more than a negligible amount may be present, wherein in either case, the lithium-containing composition may read upon the broadly claimed “first pretreatment composition” and the permanganate-containing composition may read upon the 
Alternatively, given that Morris generally discloses that more than one coat of a composition may be applied (Paragraph 0010) and that the permanganate-containing composition may comprise components reading upon the claimed components of both the first and the second pretreatment compositions as discussed above, the invention of instant claims 11-12 would have alternatively been obvious over Morris based upon more than one coat of the permanganate-containing composition.  Additionally, Morris discloses that after treatment with the permanganate-containing composition and the lithium-containing composition, the metal substrate may be coated with a rare earth conversion coating, such as comprising cerium and/or yttrium salts thereby also rendering instant claim 11 obvious over the teachings of Morris when said rare earth conversion coating is equated to the broadly claimed second pretreatment composition (Paragraph 0093), wherein Ce and/or Y ion contents similar to those disclosed by Morris for the permanganate pretreatment composition would have been obvious to one skilled in the art and would further render instant claim 12 obvious over the teachings of Morris.
With regards to instant claims 13-14, the lithium-containing composition taught by Morris comprising lithium in a content of 0.02 g to 12 g per 1000g (Paragraph 0052) reads upon the broadly claimed “sealing composition comprising a lithium element” of instant claim 13 and the content range of instant claim 14, particularly given that Morris disclose that the lithium-containing composition may be applied to the surface after contact with the permanganate-containing composition and dried on the substrate (Paragraphs 0090-0093).  Thus, the claimed invention as recited in instant claims 13-14 would have been obvious over the teachings of Morris.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bauerochse (US2010/0068392) discloses a demulsifying cleaning composition for cleaning metallic surfaces prior to pretreatment, passivation and/or corrosion protection, wherein the cleaning composition is an aqueous alkaline surfactant-containing bath used for alkaline cleaning having a pH in the range of 7 to 14, particularly 8 to 12, and especially 9 to 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 11, 2022